Citation Nr: 0405022	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had retired in March 1973 after more than 20 
years of active service.  He died in March 2002.  The 
appellant is his widow.

This appeal arises from a December 2002 rating action that 
denied service connection for the cause of the veteran's 
death.  A Notice of Disagreement was received in January 
2003, and a Statement of the Case (SOC) was issued in March 
2003.  A Substantive Appeal was received subsequently in 
March 2003.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action on her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA also requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

In November 2003 written argument, the appellant's 
representative requested that this case be remanded to the RO 
for further development under the VCAA notice and duty to 
assist provisions.  The Board of Veterans' Appeals (Board) 
concurs, noting both notice deficiencies and that significant 
medical records pertaining to the veteran have not been 
obtained and associated with the claims file.  

First, the RO should give the appellant another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, notifying her that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  This should specifically include all records of the 
veteran's terminal hospitalization at the Medical University 
of South Carolina, Charleston in March 2002; the complete 
March 2002 report of the Dorchester County, South Carolina 
coroner in the veteran's case; all of the veteran's records 
at an (unspecified) U.S. Naval Hospital, and at a "Trident" 
facility, with treatment by a Dr. King (as indicated in a 
June 22, 2000 VA outpatient treatment record); and all of the 
medical records of treatment of the veteran by Dr. Franklin, 
Gambro Health Care, 2308 Cosgrove Avenue, Charleston, South 
Carolina 29405.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  This should 
specifically include all records of the 
veteran's terminal hospitalization at the 
Medical University of South Carolina, 
Charleston in March 2002; the complete 
March 2002 report of the Dorchester 
County, South Carolina coroner in the 
veteran's case; all of the veteran's 
records at an (unspecified) U.S. Naval 
Hospital, and at a "Trident" facility, 
with treatment by a Dr. King (as 
indicated in a June 22, 2000 VA 
outpatient treatment record); and all of 
the medical records of treatment of the 
veteran by Dr. Franklin, Gambro Health 
Care, 2308 Cosgrove Avenue, Charleston, 
South Carolina 29405.

The RO should also invite her to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures of 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify her 
and her representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  
 
6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

